Citation Nr: 1312765	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for lumbar spine strain with arthritis.

2.  Entitlement to a rating greater than 10 percent prior to December 14, 2009, and greater than 30 percent from February 1, 2011, for degenerative arthritis of the left knee and residuals of a total knee replacement.

3.  Entitlement to a rating greater than 10 percent prior to March 21, 2011, and greater than 30 percent from May 1, 2012, for degenerative arthritis of the right knee and residuals of a total knee replacement.

4.  Entitlement to a rating greater than 10 percent prior to October 5, 2010, and greater than 50 percent from October 5, 2010, for depression.

5.  Entitlement to a total disability based on individual unemployability (TDIU) due to the service-connected disabilities on appeal prior to December 14, 2009, from February 1, 2011, to March 20, 2011, and again from May 1, 2012.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Veteran testified at a videoconference hearing before the Board in May 2010, and a transcript of the hearing is of record.

The issues on appeal require clarification.  The Veteran initially sought increased ratings for his low back (rated 20 percent disabling), bilateral knee (rated 10 percent disabling per knee), and psychiatric (rated 10 percent disabling) disabilities in July 2008.  Since that time, the Veteran underwent bilateral total knee replacement:  his left knee in December 2009 and his right knee in March 2011.  A rating decision in January 2012 awarded the Veteran respective temporary total ratings for surgical convalescence periods following these procedures.  Thereafter, each knee was assigned a 30 percent rating.  Similarly, a December 2011 rating decision awarded the Veteran an increased rating for his depression to 50 percent based on the October 2010 VA examination findings.  This decision did not satisfy the Veteran's appeal.  Accordingly, aside from the time periods in which the Veteran was assigned 100 percent ratings, the issues are still properly before the Board here and have been appropriately rephrased above.

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disabilities affect his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, the Veteran does claim his disabilities render him unemployable.  

The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  

When the case was before the Board in August 2010 it was decided in part and remanded in part.  The case is once again before the Board for further appellate action.


REMAND

The Veteran claims his back, knees, and psychiatric disabilities are worse than currently rated and render him unemployable.

The claims were previously remanded to afford the Veteran current VA examinations, and to obtain medical opinions with regard to the impact his disabilities have on his employment.  

The Veteran was afforded appropriate VA examinations in October 2010, but the orthopedic examiner did not render an opinion with regard to employability.  Rather, the examiner merely noted the Veteran's contentions of unemployability and his receipt of Social Security Administration (SSA) disability benefits (which are already of record).  Thus, the October 2010 VA examination is non-responsive to the Board's prior Remand directive.  Corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998)(indicating the Board errs as a matter of law when it fails to ensure compliance with prior Remand directives); see also Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work). 

Also of significance, the Veteran underwent total knee replacement surgery for his left knee in December 2009 and for his right knee in March 2011.  The RO awarded the Veteran temporary total evaluations for appropriate periods of surgical convalescence for each of these procedures in a January 2012 rating decision.  

The January 2012 rating decision references VA outpatient treatment records dated in 2011 that are not currently of record, to include the March 2011 surgical records.  Additionally, the record confirms the Veteran seeks ongoing treatment for his depression, but currently only records through October 2010 are in the claims folder or Virtual VA.  Since it is evident that there are missing relevant VA outpatient treatment records in this case, all issues must be remanded to ensure the file is complete.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (service records are considered part of the record on appeal since they are within VA's constructive possession).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

As indicated above, the right knee surgical records are not of record and the Veteran was not afforded a VA examination subsequent to his surgery.  In light of the missing records, and the Veteran's current claim that the service connected disabilities at issue render him unemployable, the Board finds new VA examinations are necessary as to all issues on appeal.  The examiners must address the issue of employability in light of the Veteran's TDIU claim.

Clarification should also be obtained from the Veteran concerning whether he is also claiming to be unemployable due to all of his service-connected disabilities and the originating agency should respond appropriately to any such clarification.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Send the Veteran all required notice in response to the claim for a TDIU based on the disabilities at issue in this appeal.  In addition, provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request him to complete and return it.

2.  Request the Veteran to indicate whether he is also claiming to be unemployable due to the effects of the disabilities at issue in this appeal and his other service-connected disabilities.  Respond appropriately to any response received from the Veteran.

3.  Ask the Veteran to identify and provide any required authorizations for any private or VA treatment received for any of the claimed conditions since October 2010, to include surgical records and follow-ups for his December 2009 and March 2011 total knee replacements.  Thereafter, efforts should be made to obtain any and all identified treatment, to include at VA Medical Centers.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

4.  Then, afford the Veteran VA examinations by examiners with sufficient expertise to determine the current degree of severity of his psychiatric, low back, and bilateral knee disabilities and the impact of those disabilities on his employability.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners. 

The RO or the AMC should ensure that the examiners provide all information required for rating purposes and opinions concerning the impact of the service-connected disabilities on the Veteran's employability, to include whether they are sufficient by themselves to render him unemployable.

The rationale for all opinions expressed must also be provided.  

5.  The RO or the AMC should also undertake any other indicated development.

6.  Then, the RO or the AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and the requisite opportunity to respond.

7.  If appropriate, the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities should be adjudicated.  The Veteran should be informed of his appellate rights with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

